Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Preliminary Amendment filed on 3/29/2022. 
Claims 1-16 are pending in the case. Claims 15, 16 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the determining including comparing text content of the client data with at least one text variant to determine a text variant weighting indicating a degree of variation between the text content of the client data and the at least one text variant”. It is unclear how a single text variant weighting and a single degree of variation is determined since there can be more than one text variant, rendering the claim indefinite.
	Claims 2 and 3 recite “wherein the at least one content control comprises at least one weighting for each at least one text variant” and “wherein each at least one weighting defines a score for client data corresponding to each at least one text variant” respectively. It is unclear where there is a separate respective weighting for each at least one text variant or there is a single weighting that applies to all text variants, rendering the claims indefinite.
Claim(s) 2-6, 14, 15 do not contain claim limitations that cure the indefiniteness of claim(s) 1 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 12 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Yawn (US 20140351686 A1), in view of Foster (US 20060155725 A1).
Yawn and Foster were cited in an IDS filed on 8/18/2022.

Regarding claim 7, Yawn teaches a method for automatic content recognition, the method comprising: receiving, by a processor, client data ((Yawn [37], [38], system with processor executing instructions stored on a storage medium, Yawn [15]-[20], claim 1, user data is received); 
automatically comparing, by the processor, the client data with normative form content for a document template… (Yawn [15]-[20], claim 1, user data is compared with standard form information)
automatically recognizing, by the processor, that the client data corresponds to the document template based on the comparing… (Yawn [15]-[20], claim 1, based on the comparison it is determined whether the user data is appropriate for the template);
automatically generating, by the processor, a processed document using the client data and the document template (Yawn [15]-[20], claim 1, a document is generated using the user data and document template), and 
storing, by the processor, the processed document to a storage medium (Yawn [15]-[20], claim 1, the generated document is stored).

Yawn does not specifically teach the comparing including determining a text variant weighting indicating a degree of variation between text content of the client data and the normative form content, the comparing indicating that the degree of variation is below a threshold level.
However Foster teaches the comparing including determining a text variant weighting indicating a degree of variation between text content of the client data and the normative form content (Foster [326, 382, 385, 481-485]) distance values are weights for text for a particular normative form, text content for received content is compared to determine degree of variation from normative form based on distance(s));
the comparing indicating that the degree of variation is above a threshold level (Foster [361, 407, 408] if the similarity score is above a set threshold, data is determined to be similar)..
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Foster of the comparing including determining a text variant weighting indicating a degree of variation between text content of the client data and the normative form content; the comparing indicating that the degree of variation is above a threshold level, into the invention suggested by Yawn since both inventions are directed towards processing documents using templates and comparing received data with template data, and incorporating the teaching of Foster into the invention suggested by Yawn would provide the added advantage of allowing comparison between received data and template to be based on content text and be deterministic by using weights for the comparison, and the combination would perform with a reasonable expectation of success ((Foster [326, 382, 385, 481-485]).).
Further, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Foster of the comparing indicating that the degree of variation is above a threshold level, so that 
recognizing, by the processor, that the client data corresponds to the document template based on the comparing comparing including determining a text variant weighting indicating a degree of variation between text content of the client data and the normative form content, the comparing indicating that the degree of variation is below a threshold level, since threshold levels and comparisons to them are relative, and incorporated the adapted concept, into the invention suggested by Yawn and Foster; since both inventions are directed towards processing documents using templates and comparing received data with template data, and incorporating the teaching of Foster into the invention suggested by Yawn and Foster would provide the added advantage of allowing correspondence between client data and template(s) to be determined based on a deterministic value- i.e. a set threshold (Foster [326, 382, 385, 481-485]).

Regarding claim 8, Yawn and Foster teach the invention as claimed in claim 7 above. 
Yawn does not specifically teach automatically determining, by the processor, a similarity between the client data and the document template based on the comparing.
However Foster teaches automatically determining, by the processor, a similarity between the client data and the document template based on the comparing (Foster [326, 382, 385, 481-485]) distance values are weights for text for a particular normative form, text content for received content is compared to determine degree of variation from normative form based on distance(s)).

Regarding claim 12, Yawn and Foster teach the invention as claimed in claim 7 above. 
Yawn further teaches wherein determining the match score comprises determining a cumulative relative frequency for the portion of the client data (Yawn [51]-[20], [42]-[48], standard form for data elements may be numerical, XML path with standard forms of elements may be created).

Regarding claim 13, Yawn and Foster teach the invention as claimed in claim 12 above. Yawn further teaches wherein automatically comparing the client data with the normative form content comprises: encoding, by the processor, the client data, the encoding comprising grouping at least one text phrase in the client data into at least one numerically identifiable client data sequence; and comparing, by the processor, the at least one numerically identifiable sequence with the at least one numerically identifiable client data sequence (Yawn [51]-[20], [42]-[48], user data for data elements may be numerical, XML path with user data may be created, XML paths for user data and template may be compared).

Claims 16, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yawn (US 20140351686 A1), in view of Foster (US 20060155725 A1), and further in view of Lee (US 6535883 B1).
Lee was cited in an IDS filed on 8/18/2022

Regarding claim 16, Yawn and Foster teach the invention as claimed in claim 7 above. 
Yawn further teaches wherein: the document template comprises a scheme defined by at least one data tagging element and at least one mapping of the at least one data tagging element from at least one annotated document onto a base structure (Yawn [15], [28], claim 1, tags for input fields and field names in an annotated document are mapped to generate a schema for a document template), and 
at least one normative form for the document template comprises the normative form content including normative form content for each data tagging element(Yawn [16], [18]-[20], [48], specify standard forms of data in data elements is specified). 

Yawn does not specifically teach the normative form content including at least one text content word or phrase.
However Lee teaches the normative form content including at least one text content word or phrase (Lee Figs. 11 and 17, [Col 10, line 36- Col 11, line 15, user may define list of variants, which may include words).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Lee of the normative form content including at least one text content word or phrase, into the invention suggested by Yawn and Foster; since both inventions are directed towards processing documents using templates and comparing received data with template data, and incorporating the teaching of **** into the invention suggested by Yawn and Foster would provide the added advantage of 
allowing users to use specific words as input data ,and the combination would perform with a reasonable expectation of success (Lee Figs. 11 and 17, [Col 10, line 36- Col 11, line 15).

Regarding claim 9, Yawn, Foster and Lee teach the invention as claimed in claim 16 above. Yawn further teaches further comprising automatically determining, by the processor, a similarity between the client data and the document template based on the comparing, wherein: the document template comprises at least one content control corresponding to each data tagging element, the at least one content control comprising at least one text variant for the at least one content control (Yawn [15]-[20], [42]-[48], the system uses the data element rules to automatically determine similarity between the user data and template, rules can include a text variant).
 	Yawn does not specifically teach automatically determining the similarity comprises: determining a best text variant for each content control; and determining a match score describing a similarity between at least a portion of the client data and the best text variant
However Foster teaches automatically determining the similarity comprises: determining a best text variant for each content control (Foster [163], [176], the best match in terms of text of the content is determined, Foster [326, 382, 385, 481-485] distance values are weights for text for a particular form, text content for received content is compared to determine degree of variation from the form based on distance(s)); and 
determining a match score describing a similarity between at least a portion of the client data and the best text variant (Foster [361], [400], a best match is based on the score of the text when compared to rules for the data element, Foster [326, 382, 385, 481-485] distance values are weights for text for a particular form, text content for received content is compared to determine degree of variation from the form based on distance(s)).

Regarding claim 10, Yawn, Foster and Lee teach the invention as claimed in claim 9 above. Yawn does not specifically teach wherein determining the match score comprises determining a string distance between the portion of the client data and the best text variant.
However Foster teaches wherein determining the match score comprises determining a string distance between the portion of the client data and the best text variant (Foster [413]-[424], the string distance between the user data and text variant is used to score the user data, Foster [326, 382, 385, 481-485] distance values are weights for text for a particular form, text content for received content is compared to determine degree of variation from the form based on distance(s)). 

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yawn (US 20140351686 A1), in view of Foster (US 20060155725 A1) and Lee (US 6535883 B1), and further in view of King (US 20080141117 A1).
King was cited in an IDS filed on 8/18/2022

Regarding claim 11, Yawn and Foster teach the invention as claimed in claim 9 above. Yawn does not specifically teach wherein determining the match score comprises determining a cumulative relative frequency for the portion of the client data.
However King teaches wherein determining the match score comprises determining a cumulative relative frequency for the portion of the client data (King [686]-[689], cumulative relative frequency of user data for data elements is used for determining scores).
The combination of Yawn, Foster and Lee, and the reference King are both directed towards determining a match between the data and text variant; therefore it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the concept taught by King of wherein determining the match score comprises determining a cumulative relative frequency for the portion of the client data, into the invention suggested by Yawn, Foster, Burdick and Lee to achieve the predictable result of using the cumulative relative frequency to analyze the client data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178